DETAILED ACTION

Election/Restriction

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, drawn to a method for making/displaying/immobilizing a chimeric polypeptide comprising an S-layer polypeptide, or a self-aggregating or self-.
Group II, claim(s) 3-4, 6-13, drawn to a recombinant or isolated chimeric S-layer polypeptide, wherein the recombinant or isolated chimeric S-layer polypeptide comprises an S-layer polypeptide or self-aggregating or self-assembling fragment thereof and a heterologous polypeptide or peptide, wherein optionally the S-layer polypeptide is on the carboxy terminal end of the heterologous polypeptide or peptide, wherein optionally the recombinant or isolated chimeric S-layer polypeptide has assembled or is self-assembled to form a monomolecular layer.
Group III, claim(s) 14 and 22, drawn to a membrane or an enzyme membrane; an ultrafiltration membrane; an affinity structure; a composition or device for nitrogen fixation; a composition or device for converting carbon dioxide into methane; a composition or device for methane uptake or methane oxidation; a composition or device for converting nitrogen gas to ammonia; a membrane of an enzyme membrane; a micro-carrier; a biosensor; a diagnostic device; a biocompatible surface; a vaccine; a device or composition for targeting, delivery and/or encapsulation; an implant; an anchor for extracellular production of a small molecule or a protein (optionally an enzyme or a structural protein), an enzymatic system for a bioremediation or a bio- recombinant or isolated chimeric S-layer polypeptide, wherein the recombinant or isolated chimeric S-layer polypeptide comprises an S-layer polypeptide or self-aggregating or self-assembling fragment thereof and a heterologous polypeptide or peptide, wherein optionally the S-layer polypeptide is on the carboxy terminal end of the heterologous polypeptide or peptide, wherein optionally the recombinant or isolated chimeric S-layer polypeptide has assembled or is self-assembled to form a monomolecular layer.
Group IV, claim(s) 15-18 and 21, drawn to a recombinant methylotrophic or methanotrophic bacteria, optionally a Methylomicrobium alcaliphilum (M. alcaliphilum), optionally a M. alcaliphilum sp. 20Z, for ectoine ((4S)-2-methyl-1,4,5,6-tetrahydropyrimidine-4-carboxylic acid) production or synthesis, wherein: (a) the recombinant or engineered methylotrophic or methanotrophic bacteria comprises an ectoine biosynthetic gene cluster organized as one operon (ectABC-ask), wherein the operon comprises genes encoding: a diaminobutyric acid (DABA) aminotransferase (EctB); a DABA acetyltransferase (EctA), and an ectoine synthase (EctC); and (b) the recombinant or engineered methylotrophic or methanotrophic bacteria: (i) is engineered to lack or not express a functional EctR1 repressor; (ii) comprises an isocitrate lyase/malate synthase fusion (transcriptionally controlled by a hps promoter (Phps); and/or, (iii) comprises one or more of the genetic modifications set forth in Table 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a chimeric polypeptide comprising an S-layer polypeptide, or a self-aggregating or self-assembling fragment thereof, and a heterologous polypeptide or peptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim et al. (US 2015/0366992 – cited on IDS of 11/02/2020).  
Kim et al. teach a method for making a chimeric polypeptide comprising an S-layer polypeptide, or a self-aggregating or self-assembling fragment thereof, and a heterologous polypeptide or peptide (The present invention relates to an antimicrobial peptide polymer comprising at least one monomer which is digested by pepsin, a multimeric antimicrobial peptide complex comprising the polymer and a cell surface anchoring motif linked to the polymer, Para. (0002); The cell surface anchoring motif may be selected from the group consisting of outer membrane proteins, lipoproteins, auto transporters, and S-layer of surface appendage, Para. (00401), the method comprising recombinantly engineering a methylotrophic or methanotrophic bacteria to recombinantly express a chimeric polypeptide comprising an S-layer polypeptide and a heterologous polypeptide or peptide (In order to accomplish the above objects, the present invention provides a multimeric antimicrobial peptide complex comprising an antimicrobial peptide polymer comprising at least one monomer which is digested by pepsin, and a cell surface anchoring motif linked to the polymer…..Still another object of Methylobacter sp., Para. (00531), wherein optionally the S-layer polypeptide is on the carboxy terminal end of the heterologous polypeptide or peptide, and optionally the recombinant or isolated chimeric polypeptide has assembled or is self-assembled to form a monomolecular layer.  As such, this minimally anticipates instant claim 1.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

A membrane or an enzyme membrane; an ultrafiltration membrane; an affinity structure; a composition or device for nitrogen fixation; a composition or device for converting carbon dioxide into methane; a composition or device for methane uptake or methane oxidation; a composition or device for converting nitrogen gas to ammonia; a membrane of an enzyme membrane; a micro-carrier; a biosensor; a diagnostic device; a biocompatible surface; a vaccine; a device or composition for targeting, delivery and/or encapsulation; an implant; an anchor for extracellular production of a small molecule or a protein (optionally an enzyme or a structural protein); an enzymatic system for a bioremediation or a bio-mitigation; or a pharmaceutical or a protein-based biopharmaceutical. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-13 and 15-18. 



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        06 October 2021